DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 18, 2022, which amends the independent claims 1, 12, and 23, and presents arguments, is hereby acknowledged. Claims 1-12, 23, 25-26, 29, 32-33, 46, and 54 are pending under this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on February 18, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 5, and 13 are hereby amended to add a new limitation “determining a compliance metric based on the first set of data by comparing the collected positional data of the user to protocol positional data representative of a correct motion” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Larson, etc. (US 20160282936 A1) teaches that determining a compliance metric based on the first set of data by comparing the collected positional data of the user to protocol positional data representative of a correct motion (See Larson: Figs. 2-4, and [0046], “As shown, the horizontal axis represents time 404 and the vertical axis represents motion 402, e.g., showing changes associated with one or more 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 23, 25-26, 29, 32-33, 46, and 54, are rejected under 35 U.S.C. 103 as being unpatentable over Wells, etc. (US 20180121728 A1) in view of French, etc. (US 20130317634 A1), further in view of Larson, etc. (US 20160282936 A1).
Regarding claim 1, Wells teaches that a method (See Wells: Fig. 1, and [0021], "FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments. In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient. The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107. The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine. The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102. In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 100 may split the captured video of the series of exercises into individual exercise videos. In an example, the video capture device 105 may be a Kinect from Microsoft of Redmond, Wash") comprising:
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], "he AR device 108 may include the camera 110. The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104. In an example, the real environment may include display of a floor, a room, and physical props, among other things. The therapist 
providing one or more event markers at a first location within the virtual or augmented reality environment (See Wells: Fig. 2, and [0032], "FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212. In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224. The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a 
adjusting the position of the one or more event markers to a second location within the virtual or augmented reality environment, the first location and the second location having a first distance therebetween (See Wells: Figs. 1-4, and [0054], "With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient. For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location. The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient. The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size. For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the 
collecting a first set of data based on the user's interaction with the one or more event markers, the first set of data comprising positional data of the user (See Wells: Figs. 1-4, and [0055], "In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus. The orientation may be compared to an orientation of captured video or animation used to  display an exercise. For example, the patient may be instructed using the user interface 402 to turn a specified number of degrees, sit down, stand up, etc., so that the patient is in a correct starting position. In another example, one or more starting bubbles (e.g., the intended starting location 422) may be used to direct the patient to a starting position. For example, the intended starting location 422 may be used as an initial placement for a body part to be moved during the exercise. Additional starting locations may be used, such as a head location, torso location, leg location, arm location, or the like, or a visual indication such as a directional arrow may be displayed to provide a starting orientation for the patient to begin the exercise. In another example, the orientation of the patent may be identified and the displayed video or animation may be rotated to correspond with the orientation of the patient");

determining a compliance metric based on the first set of data (See Wells: Fig. 1, and [0031], "In an example, an implant sensor may be embedded in an implant in the patient 104. The implant sensor may be used to track movement (such as a number of repetitions), non- movement, etc., of the patient 104.  This tracked movement may be used to  augment movement captured by the camera 110 or a patient-facing movement  capture apparatus (e.g., 
when the compliance metric differs from a predetermined range, applying a first adjustment to the one or more event markers (See Wells: Figs. 1-4, and [0054], "With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient.  For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location. The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient. The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size. For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the patient's arm may raise to a higher height. The ending location may be moved to this higher height automatically based on detecting the patient's size. The therapist's size may be automatically detected, and may be stored with the video. In an example, the size of the starting location, the path region, or the ending location may be changed. These changes to locations or sizes may be done automatically and may be proportional changes such that the motion to be done by the patient is similar to the motion done by the therapist").

However, French teaches that collecting a first set of data based on the user's interaction with the one or more event markers, the first set of data comprising positional data of the user (See French: Figs. 1-3, and [0072], "Referring additionally to FIG. 2, the monitor 28 displays a computer generated, defined virtual space 30 which is a scaled translation of the defined physical space 12. The overall position of the player in the physical space 12 is represented and correctly referenced in the virtual space 30 by a player icon 32. The overall position of the player will be understood as the position of the player's body as a whole, which may be the position of the player's center of mass, or may be the position of some part of the player's body"; and [0073], "The system 10 assesses and quantifies agility and movement skills by continuously tracking the player in the defined physical space 12 through continuous measurement of Cartesian coordinate positions. By scaling translation to the virtual space 30, the player icon 32 is represented in a spatially correct position and can interact with the protagonist icon 34 such that movement  related to actual distance and time required by a player 36 (also known as an athlete or a subject) to travel in the physical space 12 can be quantified. The player icon 32 is at a player virtual location in virtual space, and the protagonist icon 34 is at a protagonist virtual location in virtual space").

However, Wells, modified by French, fails to explicitly disclose that determining a compliance metric based on the first set of data by comparing the collected positional data of the user to protocol positional data representative of a correct motion.
However, Larson teaches that determining a compliance metric based on the first set of data by comparing the collected positional data of the user to protocol positional data representative of a correct motion (See Larson: Figs. 2-4, and [0046], “As shown, the horizontal axis represents time 404 and the vertical axis represents motion 402, e.g., showing changes associated with one or more degrees of freedom as a function of time. As described previously with regard to FIG. 2, an actual motion signal 406 represents a theoretically ideal, error-free version of an output tracker signal, based on a sample of motion. However, the output signal that is generated in reality is represented by the motion signal without truthing 410. The motion signal without truthing 410 includes a level of drift which accumulates over time 404, and is significantly different than the actual motion signal 406. In this particular example, over time, accumulated error (e.g., drift) causes the motion signal without truthing 410 to skew toward a lower value for the plotted degree of freedom (e.g., location along an axis, or rotation about an axis) than that of the actual motion signal 406”; and [0047], “Also shown is the motion signal with truthing 408, illustrating the generated motion signal when truthing techniques are used to correct for the accumulated drift over time, as described above with regard to process 300 in FIG. 3. Here, a snapshot 412 of motion data is taken at time t.sub.n, wherein motion data are collected for a very short window of time. Some examples for defining this short window of 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Wells to have determining a compliance metric based on the first set of data by comparing the collected positional data of the user to protocol 
Regarding claim 2, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the event marker comprises a visual object displayed within the virtual or augmented reality environment (See Wells: Figs. 1-2, and [0032], "FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212").
Regarding claim 3, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, French teaches that the method of claim 1, further comprising adjusting the position of the event marker to a third location based on the applied first adjustment (See French: Fig. 12, and [0199~ 0204], "In response, the Player moves along Path2(x,y,z,t) 244 to a near equivalent physical Position C 246. The Player's objective is to move efficiently along the same path in the physical environment  from start to finish as does the virtual opponent in the virtual environment.  However, since the virtual opponent typically moves along random paths and the Player is generally not  as mobile as the virtual opponent, 
Regarding claim 4, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, French teaches that the method of claim 1, wherein the first adjustment comprises a speed of  motion of the event marker as the position of the event marker is adjusted (See French: Figs. 1-3, and [0096], "The foregoing provides a system for assessing movement skills and agility skills. Movement skills are generally characterized in terms of the shortest time to achieve the distance objective. They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related to physics-based information including speed, velocity, acceleration, deceleration and displacement. Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement patterns. The results also are reported in absolute units, with success determined by the elapsed time to complete the task").
Regarding claim 5, Wells, French, and Larson teach all the features with respect to claim 4 as outlined above. Further, French teaches that the method of claim 4, wherein the first adjustment comprises a slower speed (See French: Figs. 1-3, and [0315], "It will be appreciated that there are many other permutations of the above-described handicapping and scaling concepts. For example, a multiplayer tennis match may be handicapped by providing one of the players with a higher net (which would be perceived only in that player's display). A scaled lag 
Regarding claim 6, Wells, French, and Larson teach all the features with respect to claim 4 as outlined above. Further, French teaches that the method of claim 4, wherein the first adjustment comprises a faster speed (See French: Figs. 1-3, and [0358], "Consequently, the most efficient and effective meaning of developing the lean powerful, functional bodies that many fitness club members covet, and that many athletes and seniors require, involves training for power. Power training, simply stated, is comprised of multiple, relatively brief bouts (periods) of high intensity exercise. For example, sprinters run at the fastest possible pace for a brief period of time--the result is significant muscle hypertrophy. By contrast, distance runners work at a sustainable  pace, doing a nominal amount of work per unit of time.  It is this specificity of training that produces the contrasting long, thin thigh muscles of the marathon runner and the highly defined, large muscles of the sprinter").
Regarding claim 7, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the first adjustment comprises a change in distance of the event marker as the position of the event marker is adjusted (See Wells: Figs. 1-4, and [0101], "In Example 6, the subject matter of Example 5 optionally includes wherein the path region is defined as a region including a specified distance around the path of motion").
Regarding claim 8, Wells, French, and Larson teach all the features with respect to claim 7 as outlined above. Further, French teaches that the method of claim 7, wherein the first adjustment comprises a second distance that is greater than the first distance (See French: Fig. 
Regarding claim 9, Wells, French, and Larson teach all the features with respect to claim 7 as outlined above. Further, French teaches that the method of claim 7, wherein the first adjustment comprises a second distance that is less than the first distance (See French: Fig. 21, and [0310], "Similarly, movement by the player 442 along a path 456 may be displayed through use of a scale factor as movement of a greater or lesser distance, such as movement along a virtual path 458").
Regarding claim 10, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the first adjustment comprises an increase in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], "A final edited video may be created for an exercise. The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like. The final edited video may be saved for later use in constructing a routine, such as by the therapist 102. In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like). In an example, the system 100 may be used to repeat an exercise a specified number of times so that a patient may view the exercise the specified number chimes to complete a routine, or part of a routine").
claim 11, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the first adjustment comprises a decrease in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], "A final edited video may be created for an exercise. The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like. The final edited video may be saved for later use in constructing a routine, such as by the therapist 102. In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like). In an example, the system 100 may be used to repeat an exercise a specified number of times so that a patient may view the exercise the specified number of times to complete a routine, or part of a routine"; and [0034], "In an example, an AR device may be used to generate the AR display 200. The AR device may include a projection screen, goggles, glasses, etc. In an example, the AR device may project an animation around the patient 201, allowing the patient 201 to see the virtual starting bubble 206, the virtual ending bubble  210, the virtual path of motion 208, the virtual edges 214 and 216 to  the path region, the virtual starting limb position 204, or the virtual ending limb position 212. When the patient 201 moves, the AR device may present an avatar, such as a virtual therapist, to present a virtual therapy experience.  The virtual therapist may be preprogrammed or controlled in real time by a therapist. In an example, the patient 201 may have an opportunity to ask questions of the virtual therapist using the AR display 200 or input devices within the AR device 108. Therapy for the patient 201 may be changed based on the 
Regarding claim 12, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells, French, and Larson teach that a system (See Wells: Fig. 1, and [0021], "FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments. In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient. The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107. The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine. The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102. In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 100 may split the captured video of the series of exercises into individual exercise videos. In an example, the video capture device 105 may be a Kinect from Microsoft of Redmond, Wash") comprising:

providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], "he AR device 108 may include the camera 110. The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104. In an example, the real environment may include display of a floor, a room, and physical props, among other things. The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the therapist 102 within the AR environment generated by the AR device 108. In another example, the virtual therapist 103 may include virtual aspects, such as highlighting of body parts, 
providing one or more event markers at a first location within the virtual or augmented reality environment (See Wells: Fig. 2, and [0032], "FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212. In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224. The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a representation of a therapist present in the real environment. In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid on a virtual therapist. In yet another example, the 
adjusting the position of the one or more event markers to a second location within the virtual or augmented reality environment (See Wells: Figs. 1-4, and [0054], "With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient. For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location. The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient. The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size. For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the patient's arm may raise to a higher height. The ending location may be moved to this higher height automatically based on detecting the patient's size. The therapist's size may be automatically detected, and may be stored with the video. In an example, the size of the starting location, the path region, or the ending location 
collecting a first set of data based on the user's interaction with the one or more event markers (See Wells: Figs. 1-4, and [0055], "In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus. The orientation may be compared to an orientation of captured video or animation used to display an exercise. For example, the patient may be instructed using the user interface 402 to turn a specified number of degrees, sit down, stand up, etc., so that the patient is in a correct starting position. In another example, one or more starting bubbles (e.g., the intended starting location 422) may be used to direct the patient to a starting position. For example, the intended starting location 422 may be used as an initial placement for a body part to be moved during the exercise. Additional starting locations may be used, such as a head location, torso location, leg location, arm location, or the like, or a visual indication such as a directional arrow may be displayed to provide a starting orientation for the patient to begin the exercise. In another example, the orientation of the patent may be identified and the displayed video or animation may be rotated to correspond with the orientation  of the patient"), the first set of data comprising positional data of the user (See French: Figs. 1-3, and [0072], "Referring additionally to FIG. 2, the monitor 28 displays a computer generated, defined virtual space 30 which is a scaled translation of the defined physical space 12. The overall position of the player in the physical space 12 is represented and correctly referenced in the virtual space 30 by a player icon 32. The overall position of the player will be understood as the position of the 
providing the first set of data to a remote server via a network (See Wells: Fig. 9, and [0002], "Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities. Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation"; and [0087], "FIG. 9 illustrates generally an example of a block diagram of a machine 900 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform in accordance with some embodiments. In alternative embodiments, the machine 900 may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine 900 may operate in the capacity of a server machine, a client machine, or both in server-client network environments. The machine 900 may be a personal computer (PC), a tablet PC, a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, 
determining a compliance metric based on the first set of data (See Wells: Fig. 1, and [0031], "In an example, an implant sensor may be embedded in an implant in the patient 104. The implant sensor may be used to track movement (such as a number of repetitions), non- movement, etc., of the patient 104.  This tracked movement may be used to  augment movement captured by the camera 110 or a patient-facing movement  capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.). Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things. In an example, therapy output or therapy prescribed may be changed or updated based on sensor data from the implant sensor. For example, with a total knee arthroplasty the knee prosthesis (implant) may include a sensor to monitor pressure generated during movement, and when there is too  much pressure on one side of an implant, an indication to ease the movement, change the movement, or stop the movement may be displayed using the AR device 108. The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the therapist 102 or other caregiver (e.g., a surgeon) after the patient 104 performs a movement, completes a scheduled session, or performs at least part of scheduled therapy. The data may be 
when the compliance  metric differs from a predetermined  range, applying an adjustment to the one or more event markers (See Wells: Figs. 1-4, and [0054], "With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient. For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location. The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient. The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size. For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the patient's arm may raise to a higher height. The ending location may be moved to this higher height automatically based on detecting the patient's size. The therapist's size may be automatically detected, and may be stored with the video. In an example, the size of the starting location, the path region, or the ending location may be changed. These changes to locations or sizes may be done automatically and may be proportional changes such that the motion to be done by the patient is similar to the motion done by the therapist").
Regarding claim 23, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells, French, and Larson teach that a computer program 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], "he AR device 108 may include the camera 110. The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104. In an example, the real environment may include display of a floor, a room, and physical props, among other things. The therapist 
providing one or more event markers at a first location within the virtual or augmented reality environment (See Wells: Fig. 2, and [0032], "FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212. In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224. The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a 
adjusting the position of the one or more event markers to a second location within the virtual or augmented reality environment, the first location and the second location having a first distance therebetween (See Wells: Figs. 1-4, and [0054], "With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient. For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location. The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient. The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size. For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the 
collecting a first set of data based on the user's interaction with the one or more event markers (See Wells: Figs. 1-4, and [0055], "In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus. The orientation may be compared to an orientation of captured video or animation used to display an exercise. For example, the patient may be instructed using the user interface 402 to turn a specified number of degrees, sit down, stand up, etc., so that the patient is in a correct starting position. In another example, one or more starting bubbles (e.g., the intended starting location 422) may be used to direct the patient to a starting position. For example, the intended starting location 422 may be used as an initial placement for a body part to be moved during the exercise. Additional starting locations may be used, such as a head location, torso location, leg location, arm location, or the like, or a visual indication such as a directional arrow may be displayed to provide a starting orientation for the patient to begin the exercise. In another example, the orientation of the patent may be identified and the displayed video or animation may be rotated to correspond  with the orientation  of the patient"), the first set of data comprising positional data of the user (See French: Figs. 1-3, and [0072], "Referring additionally to FIG. 2, the monitor 28 displays a computer generated, defined virtual 
providing the first set of data to a remote server via a network (See Wells: Fig. 9, and [0002], "Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities. Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation"; and [0087], "FIG. 9 illustrates generally an example of a block diagram of a machine 900 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform in accordance with some embodiments.  In alternative embodiments, the machine 900 may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine 900 may operate in the capacity of a server machine, a client machine, or both in server-client network environments. The machine 900 may be a 
determining a compliance metric based on the first set of data (See Wells: Fig. 1, and [0031], "In an example, an implant sensor may be embedded in an implant in the patient 104. The implant sensor may be used to track movement (such as a number of repetitions), non- movement, etc., of the patient 104. This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.). Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things. In an example, therapy output or therapy prescribed may be changed or updated based on sensor data from the implant sensor. For example, with a total knee arthroplasty the knee prosthesis (implant) may include a sensor to monitor pressure generated during movement, and when there is too  much pressure on one side of an implant, an indication to ease the movement, change the movement, or stop the movement may be displayed using the AR device 108. The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, 
when the compliance metric differs from a predetermined range, applying a first adjustment to the one or more event markers (See Wells: Figs. 1-4, and [0054], "With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient. For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location. The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient. The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size.  For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the patient's arm may raise to a higher height. The ending location may be moved to this higher height automatically based on detecting the patient's size. The therapist's size may be automatically detected, and may be stored with the video. In an example, the size of the starting location, the path region, or the ending location may be changed. These changes to locations or sizes may be done automatically and may be proportional changes such that the motion to be done by the patient is similar to the motion done by the therapist").
claim 25, Wells, French, and Larson teach all the features with respect to claim 23 as outlined above. Further, French teaches that the computer program product of claim 23, further comprising adjusting the position of the event marker to a third location based on the applied first adjustment (See French: Fig. 12, and [0199~ 0204], "In response, the Player moves along Path2(x,y,z,t) 244 to a near equivalent physical Position C 246. The Player's objective is to move efficiently along the same path in the physical environment  from start to finish as does the virtual opponent in the virtual environment. However, since the virtual opponent typically moves along random paths and the Player is generally not as mobile as the virtual opponent, the player's movement path usually has some position error measured at every sample interval").
Regarding claim 26, Wells, French, and Larson teach all the features with respect to claim 23 as outlined above. Further, French teaches that the computer program product of claim 23, wherein the first adjustment comprises a speed of motion of the event marker as the position of the event marker is adjusted (See French: Figs. 1-3, and [0096], "The foregoing provides a system for assessing movement skills and agility skills. Movement skills are generally characterized in terms of the shortest time to achieve the distance objective. They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related to physics-based information including speed, velocity, acceleration, deceleration and displacement. Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement 
Regarding claim 29, Wells, French, and Larson teach all the features with respect to claim 23 as outlined above. Further, Wells teaches that the computer  program  product  of claim 23, wherein the first adjustment comprises a change in distance of the event marker as the position of the event marker is adjusted (See Wells: Figs. 1-4, and [0101], "In Example 6, the subject matter of Example 5 optionally includes wherein the path region is defined as a region including a specified distance around the path of motion").
Regarding claim 32, Wells, French, and Larson teach all the features with respect to claim 23 as outlined above. Further, Wells teaches that the computer  program  product  of claim 23, wherein the first adjustment comprises an increase in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], "A final edited video may be created for an exercise. The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like. The final edited video may be saved for later use in constructing a routine, such as by the therapist 102. In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like). In an example, the system 100 may be used to repeat an exercise a specified number of times so that a patient may view the exercise the specified number of times to complete a routine, or part of a routine").
claim 33, Wells, French, and Larson teach all the features with respect to claim 23 as outlined above. Further, Wells teaches that the computer program product of claim 23, wherein the first adjustment comprises a decrease in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], "A final edited video may be created for an exercise. The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like. The final edited video may be saved for later use in constructing a routine, such as by the therapist 102. In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like). In an example, the system 100 may be used to repeat an exercise a specified number of times so that a patient may view the exercise the specified number of times to complete a routine, or part of a routine"; and [0034], "In an example, an AR device may be used to generate the AR display 200. The AR device may include a projection screen, goggles, glasses, etc. In an example, the AR device may project an animation around the patient 201, allowing the patient 201 to see the virtual starting bubble 206, the virtual ending bubble 210, the virtual path of motion 208, the virtual edges 214 and 216 to the path region, the virtual starting limb position 204, or the virtual ending limb position 212. When the patient 201 moves, the AR device may present an avatar, such as a virtual therapist, to present a virtual therapy experience. The virtual therapist may be preprogrammed or controlled in real time by a therapist.  In an example, the patient 201 may have an opportunity to ask questions of the virtual therapist using the AR display 200 or input devices within the AR device 108. Therapy for the patient 201 may be changed based 
Regarding claim 46, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells, French, and Larson teach that a computer program product for clinical evaluation, the computer program product (See Wells: Figs. 1-4, and [0199], "Method examples described herein may be machine or computer-implemented at least in part. Some examples may include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples. An implementation of such methods may include code, such as microcode, assembly language code, a higher-level language code, or the like. Such code may include computer  readable instructions for  performing various methods.  The code may form portions of computer program products.  Further, in an example, the code may be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as during execution or at other times. Examples of these tangible computer-readable media may include, but are not limited to, hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs), and the 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], "he AR device 108 may include the camera 110. The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104. In an example, the real environment may include display of a floor, a room, and physical props, among other things. The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the 
guiding the user to perform a task involving movement of a body part of the user via the virtual or augmented reality environment, wherein guiding the user to perform the task (See Wells: Figs. 1-4, and [0022], "Aspects of the exercise may be selected using the input device 109. The selected aspects may include a starting position, an ending position, or a transition motion. When a starting position is selected, the display device 107 may display the selection at the appropriate time in the captured video of the exercise. For example, a circle may be drawn around a displayed body part (e.g., a foot, a hand, etc.), which may be displayed in the captured video for the exercise. Similarly, an ending position may be highlighted. When a transition motion is selected, a path may be displayed during the captured video that tracks with the selection. The starting position, ending position, or the transition motion may include more area on the captured video than the body part occupies (e.g., a radius around a center point of the body part)") comprises


altering a visual field of the user within the virtual or augmented reality environment (See French: Fig. 18, and [0296], "However, a first person view is a view from a perspective within the simulation. A system 360 including first person viewing is shown in FIG. 18. Such a perspective is generally that of a participant in the simulation, such as a player 362. The player 362 moves within a physical space 366, such movement being detected by a tracking system as described above. As the player 362 moves to a new location 368, for example, the view on a display 370 is altered to show virtual space from the viewpoint in virtual space corresponding to the new location 368. Thus the viewpoint will correspond to  that of a virtual being (corresponding to the player) at a location in virtual space corresponding to the player's location in physical space");
guiding the user to repeat the task with the altered visual field in the virtual or augmented reality environment (See French: Fig. 18, and [0297], "A stationary object 372 in the virtual space will change its position on the display to reflect its position relative to the new viewpoint. A movable object in virtual space such as a protagonist 376 also changes its position on the display 370 in response to a shift in viewpoint caused by movement of the player 362. In addition, the protagonist 376 also is able to change its position within the virtual space.  A 
collecting a second set of data based on the user's performance of the task with the altered visual field, the second set of data comprising positional data of the body part (See Wells: Figs. 1-4, and [0049], "In an example, creating a path of motion or a target object may be automated with a target range of motion, such as one based on a diagnosis. For example, a therapist may perform a complete clinical movement, which may include one or more waypoints along the complete clinical movement, the waypoints representing progress points. The waypoints may include an initial partial clinical movement corresponding with a first target object along the path of motion, a second partial clinical movement corresponding with a second target object along the path of motion, etc. An ultimate target may be placed at the end of the path of motion. In this way, a plurality of path of motion targets may be established representing a full range of motion. The full range of motion may be broken down into partial range of motion segments, which may be displayed (e.g., progressively) to a patient in an augmented reality environment. The segments may be coupled to increase the range of motion targets progressively (e.g., each day adding another target with a wider range of motion). The range of motion may include functional measures that may be achieved by a patient.  In an example, the range of motion may be changed based on a patient's height, weight, range of motion, proportionality, etc.");
providing the first set of data and the second set of data to a remote server via a network (See Wells: Fig. 9, and [0002], "Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities. Current 
determining a compliance metric based on the first set of data and the second set of data (See Wells: Fig. 1, and [0031], "In an example, an implant sensor may be embedded in an implant in the patient 104. The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104. This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.). Movement of the patient 104 may be tracked using a patient- 

Regarding claim 54, Wells, French, and Larson teach all the features with respect to claim 1 as outlined above. Further, Wells, French, and Larson teach that a computer program product for clinical evaluation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (See Wells: Figs. 1-4, and [0199], "Method examples described herein may be machine or computer-implemented at 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], "he AR device 108 may include the camera 110. The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104. In an example, the real environment may include display of a floor, a room, and physical props, among other things. The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the therapist 102 within the AR environment generated by the AR device 108. In another example, the virtual therapist 103 may include virtual aspects, such as highlighting of body parts, movement arrows, blurring to show motion, or the like. The virtual therapist 103 may be placed in the real environment at a predetermined location, such as a location in the real environment  that is within an area visible to  the patient 104 or the AR device 108.  For example, the virtual therapist 103 may located in front of the AR device 108 within the system 100 as visible by the patient 104, such that the patient 104 may view the virtual therapist 103. When the patient 104 turns the AR device 108, the virtual therapist 103 may be designed to disappear from view similar to how the real therapist 102 would disappear if the patient's head turned"), the virtual environment including an avatar using machine learning or artificial intelligence to communicate with the user (See French: Fig. 20, and [0307], "It will be appreciated that the multiplayer simulation disclosed above allows the performance of more than one person to be 
collecting screening data based on the user's interaction with the avatar in the virtual environment (See Wells: Figs. 6-7, and [0097], "An exemplary software flow chart for the foregoing tasks is shown in FIGS. 6 and 7. At the start 80 of the assessment, the player is prompted to Define Protagonist(s) 82. The player may select the intelligence level, number, speed and size of the protagonists to reside in the selected routine. Thereafter the player is prompted to Define Obstacle(s) 84, i.e., static vs. dynamic, number, speed, size and shape. The player is then prompted to Define Objective(s) 86, i.e., avoidance or interception, scoring parameters, and goals, to complete the setup routine");
determining a customized evaluation, training, or treatment protocol for the user based at least in part on the screening data (See Wells: Figs. 1-4, and [0036], "In an example, the patient 201 may have a personalized movement profile. The personalized movement profile may be applied by an AR device to cause the AR display 200 to be personalized. The personalized AR display 200 may include specific exercises, movements, limitations, or the like that are custom to the patient 201. For example, if the patient 201 has received an implant, such as received during a total knee arthroscopy, hip replacement, heart device implant 
guiding the user to perform a task in the evaluation, training, or treatment  protocol via the virtual or augmented reality system (See Wells: Figs. 1-4, and [0037], "In an example, the AR display 200 may include a virtual mirror. The virtual mirror may be used in a mirrorboxing technique. Mirrorboxing may be used to mirror a limb, such as when a mirror limb is not present. For example, if the patient 201 has lost the left leg below the knee, the right leg may be mirrored in the AR display 200, such that the AR display 200 may display the left leg below the knee by mirroring the right leg. In another example, the left leg below the knee may be displayed virtually, based on the right leg, or constructed from virtual components. Mirrorboxing may be used to  give the patient  201 relief from phantom  limb pain, allow a patient to attempt to regain use of a limb, relieve pain in a limb, etc. The virtually displayed limb may be used to map movement in the brain of the patient 201, such as by superimposing the  limb and instructing the patient 201 to  move the limb virtually.  For example, the patient 201 may not have control of the right arm and may move the left arm.  When the  left arm moves in the real environment, that may cause the right arm to move virtually in the AR display 200. The brain of the patient 201 may map the pathway to actually control the right arm by moving the left arm and viewing the right arm moving. This technique may be used to heal or repair the movement ability of the right arm");
collecting data from a plurality of sensors relating to the user's performance of the task (See Wells: Figs. 1-4, and [0055], "In an example, the patient evaluation display system 400 may 
analyzing the data and generating a report (See French: Figs. 5-7, and [0096], "The results also are reported in absolute units, with success determined by the elapsed time to complete the task") based on the performance of the task (See Wells: Fig. 1, and [0031], "In an example, an implant sensor may be embedded in an implant in the patient 104. The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104. This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.). Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things. In an .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON G LIU/Primary Examiner, Art Unit 2612